Citation Nr: 1752369	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  15-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to the payment of attorney fees based upon the grant of service connection for lumbar strain, from July 25, 2013, and right ankle strain with degenerative joint disease (DDD), from October 24, 2012, and the grant of an increased disability rating of 10 percent for bilateral hearing loss from July 21, 2014.

(The service connection, earlier effective date, and disability rating issues will be adjudicated in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision of the RO in Muskogee, Oklahoma, which found that the Veteran's previous representative, B.S., was entitled to receive a portion of the Veteran's past-due benefits ($289.00) awarded to the Veteran for the grant of service connection for lumbar strain, from July 25, 2013, and right ankle strain with DDD, from October 24, 2012, and the grant of an increased disability rating of 10 percent for bilateral hearing loss from July 21, 2014.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The United States Court of Appeals for Veterans Claims (Court) has directed that, where a veteran has submitted a timely Notice of Disagreement (NOD) with an adverse decision and the RO has not subsequently issued a Statement of the Case (SOC) addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

This is a simultaneously contested claim.  A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. 
§ 20.3(p) (2017).

Special procedural regulations are applicable in simultaneously contested claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  
38 C.F.R. § 19.100 (2017).  Further, after a NOD has been filed in a simultaneously contested claim, all interested parties are furnished with a copy of the SOC.  
38 C.F.R. § 19.101 (2017).

In May 2015, the RO issued a decision finding that the Veteran's former representative, B.S., was entitled to $289.00 based upon the award of benefits in a May 2015 rating decision.  Subsequently, in May 2015, the Veteran filed a NOD expressing disagreement with the award made to the attorney.  To date, the RO has not issued a SOC with respect to this issue; therefore, the attorney fee issue must be remanded for the issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon, 12 Vet. App. 238. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case addressing the issue of entitlement to the payment of attorney fees based upon the grant of service connection for lumbar strain, from July 25, 2013, and right ankle strain with DDD, from October 24, 2012, and the grant of an increased disability rating of 10 percent for bilateral hearing loss from July 21, 2014.  Both the Veteran and the former attorney, B.S., should be provided with a copy of the SOC.  All interested parties should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless the appeal is perfected by a substantive appeal.  All appropriate simultaneously contested claim procedures should be followed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




